PER CURIAM:
Getachew Woldearegay, a native and citizen of Ethiopia, petitions for review of an August 25, 2004 order of the Board of Immigration Appeals (“Board”) denying his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen. 8 C.F.R. § 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir.1993). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
PETITION DENIED •